Fourth Court of Appeals
                                San Antonio, Texas
                                       August 8, 2019

                                   No. 04-18-00523-CV

                             OHIO DEVELOPMENT, LLC.,
                                     Appellant

                                             v.

                TAPATIO SPRINGS HOMEOWNERS ASSOCIATION,
                                 Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 15-405CCL
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
       The Appellee’s Motion for Extension of Time to File Motion for Rehearing and Motion
for En Banc Reconsideration is hereby GRANTED. Time is extended until September 13, 2019.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court